Exhibit 10.3.9.2

 

WESTAFF, INC.

NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Westaff, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:

 

Patricia Newman

 

 

 

 

 

Total Number of Shares Granted:

 

Twenty Thousand (20,000)

 

 

 

 

 

Fair Market Value per Share:

 

$

3.22

 

 

 

 

 

 

 

Total Fair Market Value of Award:

 

$

64,400.00

 

 

 

 

 

 

Date of Grant:

 

April 7, 2005

 

 

 

 

 

 

 

Vesting Commencement Date:

 

April 7, 2005

 

 

 

Vesting Schedule:

 

(a)           5,000 shares granted will vest when you complete 36 months of
continuous service from the Vesting Commencement Date.

 

(b)           Of the remaining 15,000 shares granted: (i) 5,000 shares will vest
at the end of the Company’s fiscal 2006 so long as you continue to be employed
by the Company and meet the performance criteria to be established by the
Company’s Compensation Committee, in its sole discretion, prior to the June 1
preceding such possible vesting date;

 

(ii)   5,000 shares will vest at the end of the Company’s fiscal 2007 so long as
you continue to be employed by the Company and meet the performance criteria to
be established by the Company’s Compensation Committee, in its sole discretion,
prior to the June 1 preceding such possible vesting date; and

 

(iii)  5,000 shares will vest at the end of the Company’s fiscal 2008 so long as
you continue to be employed by the Company and meet the performance criteria to
be established by the Company’s Compensation Committee, in its sole discretion,
prior to the June 1 preceding such possible vesting date.

 

Notwithstanding the foregoing, all of the remaining 15,000 shares granted will
vest when you complete continuous service from the Vesting Commencement Date
through the end of the Company’s fiscal 2008.

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AGREEMENT

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that these shares are granted under and governed by the
terms and conditions of the Westaff, Inc. 1996 Stock Option/Stock Issuance Plan
as amended and restated (the “Plan”) and the Restricted Stock Issuance
Agreement, both of which are attached to and made a part of this document.

 

RECIPIENT:

 

WESTAFF, INC.

 

 

 

/s/ Patricia Newman

 

 

By:

/s/ W. Robert Stover

 

 

 

 

 

 Patricia Newman

 

 

Title:

Chairman

 

Print Name

 

 

 

--------------------------------------------------------------------------------


 

WESTAFF, INC.

 

RESTRICTED STOCK ISSUANCE AGREEMENT

 

Payment for Shares

 

No payment is required for the shares you receive, which are being delivered as
a bonus for past services rendered.

 

 

 

Vesting

 

The shares vest in installments, as shown in the Notice of Restricted Stock
Award. In addition, the shares vest in full if:

 

 

 

 

 

•                  Your service as an employee of the Company or a subsidiary of
the Company terminates because of death or Permanent Disability (as defined in
the Plan).

 

 

 

 

 

•                  If you are terminated without Cause (as defined in your
Employment Agreement effective as of March 16, 2005) within one year of the
effective date of a “Change in Control,” a “Corporate Transaction,” or a
“Hostile Take-Over,” as such terms are defined in the Plan, whichever event
shall first occur while you are employed by the Company and notwithstanding any
assumption, substitution or replacement of such grants in connection with such
event.

 

 

 

 

 

No additional shares vest after your service as an employee of the Company has
terminated for any reason.

 

 

 

Shares Restricted

 

Unvested shares will be considered “Restricted Shares,” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares, except as
provided in the next sentence. With the consent of the Compensation Committee of
the Company’s Board of Directors, you may transfer Restricted Shares to your
spouse, children or grandchildren or to a trust established by you for the
benefit of yourself or your spouse, children or grandchildren. A transferee of
Restricted Shares must agree in writing on a form prescribed by the Company to
be bound by all provisions of this Agreement.

 

 

 

Forfeiture

 

If your service as an employee of the Company terminates for any reason, then
your shares will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination. This means that
the Restricted Shares will immediately revert to the

 

--------------------------------------------------------------------------------


 

 

 

Company. You receive no payment for Restricted Shares that are forfeited.

 

 

 

 

 

The Company determines when your service terminates for this purpose.

 

 

 

Leaves of Absence

 

For purposes of this award, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of service is
required by the terms of the leave or by applicable law. But your service
terminates when the approved leave ends, unless you immediately return to active
work.

 

 

 

Stock Certificates

 

Your Restricted Shares will be held for you by the Company. After shares have
vested, a stock certificate for those shares will be released to you.

 

 

 

Voting Rights

 

You may vote your shares even before they vest.

 

 

 

Withholding Taxes

 

No stock certificates will be released to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of this
award or the vesting of the shares.

 

 

 

Restrictions on Resale

 

By signing this Agreement, you agree not to sell any shares at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as you are an employee, consultant or director of the Company or a
subsidiary of the Company.

 

 

 

No Retention Rights

 

Your award or this Agreement do not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your service at any
time with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock. the number of Restricted Shares that remain subject to forfeiture will be
adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

--------------------------------------------------------------------------------


 

The Plan and
Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements. commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement, signed by both parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

--------------------------------------------------------------------------------